Honorable J. J. Brown, Director
Cripp'ledChildren's Division
State Board'for Vocational gducation
Austin, Texas
Dear SIP:                Opinion No. O-3788
                         Re: Whether DP, J. M. Coleman may
                             be emPloyed as medical consul-
                             tant In the Crippled Children's
                             Division of the Department of
                             Education while also serving as
                             director of the Maternal and
                             Child Health Division of the
                             State Department of Health.
          Your letter of July 16, 1941, requests the
opinion of this department with reference to the following
matter:
          Dr. J. M. Coleman Is presently employed as
director of the Maternal and Child Health Division of
the State Department of Health. It,Is proposed that
he be employed to serve as medical consultant in the
Crippled Children's program admlnisteped by the State
Department of Education, under the pnoposed'arrangement
that he will give fifty pepcent of his time to this
dlvisfon and the remaining fifty percent to the State
Department of Health.
          You further state that Dr. Coleman's salary
in both positions would be paid entirely from federal
funds granted~to Texas for carrying on these two pro-
grams   ,>

          Upon this state of facts you inquire as to the
legality of this proposed arrangement.
          Section 33 of Article 16 of the State Constitu-
tion provides:
             "The accounting officers of this State shall
        neither draw non pay a warrant upon the treasury
        In favor of any person, for salary on compensation
        as agent, officer OP appointee, who holds at the
        same time any other office OF position of honor,
Honorable J. J, Brown, Director, Page 2


     trust,OF profit,'under this State OF the United
     States, except as prescribed in this Constitution."
          There are certain exceptions provided, wblch,
however, are not material to the question under considera-
tion,
          In our opinion No. -2607, we considered this
constitutional provision, as t applies to the holdllng
of two positions under this State. In that opinion,
we held that a physician employed part time by one
institution of the State, who accepts and holds a siml-
lar place In another institution at the same time, can-
not receive salary OF compensation from the State for
either position during the period of time that both are
held.
          The conclusions expressed in that opinion are
applicable to the question presented by you. If Dr.
Coleman, while serving as director of the Maternal and
Child Division of the State Department of Health, should
also serve as medical consultant in the Crippled Children's
program of the State Department of Mucation, giving half
of his time to each position, the accounting officers of
this estate, by virtue of the provisions of Section 33 of
Article 16 of the State Constitution, are prohibited from
drawing or paying a warrant upon the Treasury In favor of
Dr. Coleman for the salary OP compensation attaching to
either position during the period of time that,Dr, Caleman
holds both positions. The fact that the funds from which
the salaries are paid are derived by grant from the federal
government to the State of Texas does not affect the ques-
tion, These federal monies are granted to the State and
become State funds, Impressed with a:trust. !lheyare
deposited in the State Treasury, and are withdrawn by
warrant Issued and paid by'the accounting officers of
this State.
                               Yours very truly
                            ATTORREY GIRIRAL OF TEXAS

                            By (Signed) R. W. FAIRCHILD
RWF:mp                                       Assistant
Am
         APPROVTD   AU@. 21, 1941
                                     APPROVED Opinion Committee
            GERALD C. MAWR           By C.g.C.,Chalrman
           torney General of Texas